Title: To George Washington from Brigadier General Anthony Wayne, 7 October 1778
From: Wayne, Anthony
To: Washington, George


          
            Dear General
            Fredricksburg Octr 7th 1778
          
          In Obedience to your Orders of the 2nd from Fish Kill, I sent Lieut. Colo. Williams with a Proper Detatchment to Repair the Road to Litchfield.
          Quarter Master Alexander has just Returned & makes the following Report of the Road & Encamping Grounds viz.
          1st days March from Genl St Clair Quarters to Talmans & Soles, Bridges 12 Miles
          2nd To Preston 10 Miles (very Stony Road)
          3rd To Mount Tom 8 Miles Hilly & Stony
          
          
          
          4th thro’ Litchfield to Waterbury 11. Miles the first six Miles good the Last five between Litchfield and Waterbury but Midling. I am Your Excellencies most Obt Hume Sert
          
            Anty Wayne
          
        